[Cite as State v. Cheatham, 2019-Ohio-122.]


STATE OF OHIO                    )                      IN THE COURT OF APPEALS
                                 )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                           C.A. No.   28859

        Appellee

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
JONATHAN CHEATHAM                                       COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
        Appellant                                       CASE No.   CR-2017-05-1528

                                DECISION AND JOURNAL ENTRY

Dated: January 16, 2019



        HENSAL, Judge.

        {¶1}    Jonathan Cheatham appeals a judgment of the Summit County Court of Common

Pleas. For the following reasons, this Court affirms.

                                                 I.

        {¶2}    The Grand Jury indicted Mr. Cheatham on one count of having weapons while

under disability. Mr. Cheatham moved to dismiss the indictment because the predicate for the

offense was that he had been adjudicated a delinquent child for committing an offense that would

have been a felony offense of violence. After the trial court denied his motion, Mr. Cheatham

pleaded no contest to the charge. The trial court found him guilty, and sentenced him to two

years of community control. Mr. Cheatham has appealed, assigning as error that the trial court

incorrectly denied his motion to dismiss.

                                                II

                                        ASSIGNMENT OF ERROR
                                                2


       THE TRIAL COURT ERRED IN DENYING APPELLANT’S MOTION TO
       DISMISS THE CHARGE OF HAVING WEAPONS WHILE UNDER
       DISABILITY WHEN A JUVENILE DELINQUENCY ADJUDICATION WAS
       USED AS A PREDICATE OFFENSE TO PROVE AN ELEMENT OF A
       SUBSEQUENT ADULT FELONY OFFENSE.

       {¶3}    Mr. Cheatham argues that his juvenile adjudication could not impose a disability

on him for purposes of Revised Code Section 2923.13. That section provides in relevant part

that, “[u]nless relieved from disability * * *, no person shall knowingly acquire, have, carry, or

use any firearm or dangerous ordnance, if * * * [t]he person * * * has been adjudicated a

delinquent child for the commission of an offense that, if committed by an adult, would have

been a felony offense of violence.” R.C. 2923.13(A)(2). According to Mr. Cheatham, because a

juvenile adjudication is not a criminal conviction, it would violate his right to due process if it

was allowed to create a legal disability.

       {¶4}    We stayed this action pending the Ohio Supreme Court’s decision in State v.

Carnes, Slip Opinion No. 2017-0087, 2018-Ohio-3256.            In Carnes, the Court considered

“whether using a prior juvenile adjudication of delinquency for the commission of an offense

that would have been felonious assault if it had been committed by an adult as an element of the

offense of having a weapon under disability as set forth in R.C. 2923.13(A)(2) violates due

process.” Id. at ¶ 1. That is the same issue as the one Mr. Cheatham has raised. The Ohio

Supreme Court concluded that there was no due process violation because the State may impose

restrictions on who may possess firearms and the legislature has created a process through which

a person may seek relief from the disability. Id. at 11-12. Accordingly, we must reject Mr.

Cheatham’s argument. Id. at ¶ 21.

       {¶5}    Mr. Cheatham also argues that juvenile adjudications are not sufficiently reliable

to be treated the same as a criminal conviction. In Carnes, however, the Ohio Supreme Court
                                                 3


explained that the General Assembly had made a policy decision to exclude those with certain

prior juvenile adjudications from possessing weapons. Id. at ¶ 16. It concluded that the fact that

juveniles do not have the right to a jury trial “does not make prior juvenile adjudications

unreliable for risk-assessment purposes.” Id. at ¶ 17. We, therefore, reject Mr. Cheatham’s

argument.

       {¶6}    Mr. Cheatham further argues that he did not receive notice that his juvenile

adjudication of delinquency might create a disability as to owning or possessing a firearm as an

adult. He notes that, in State v. Lentine, 9th Dist. Medina No. 16CA0032-M, 2017-Ohio-7356,

this Court held that, if a trial court fails to advise a criminal defendant of the immigration

consequences of a guilty plea, the defendant can move to set the judgment aside. Id. at ¶ 13.

There is nothing in the record, however, concerning the circumstances of Mr. Cheatham’s

juvenile adjudication. Accordingly, we conclude that we are unable to review the merits of Mr.

Cheatham’s argument. Mr. Cheatham’s assignment of error is overruled.

                                                III.

       {¶7}    Mr. Cheatham’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                4


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



TEODOSIO, P. J.
CARR, J.
CONCUR.


APPEARANCES:

GEORGE G. KEITH, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.